Title: From George Washington to John Hancock, 7–9 March 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge March 7[-9]. 1776

On the 26 Ulto I had the honour of addressing you and then mentioned that we were making preparations for taking possession of Dorchester Heights. I now beg leave to Inform you, that a Council of General Officers having determined a previous Bombardment & Cannonade expedient and proper, in order to harrass the Enemy and divert their attention from that Quarter, on Saturday, Sunday and Monday nights last, we carried them on from our Posts at Cobble Hill, Letchmores Point & Lams Dam—Whether they did the Enemy any considerable & what Injury, I have not yet heard, but have the pleasure to acquaint you, that they greatly facilitated our Schemes, and wou’d have been attended with success equal to our most sanguine expectations, had It not been for the unlucky bursting of Two Thirteen & three Ten Inch Mortars, among which was the Brass one taken in the Ordnance Brigg—To what cause to attribute this misfortune I know not, whether to any defect in them, or to the Inexperience of the Bombardiers. But to return, on Monday Evening as soon as our firing commenced, a considerable detachment of our men under the command of Brigadier General Thomas crossed the Neck and took possession of the Two Hills without the least interruption or annoyance from the Enemy, and by their great activity and Industry before the morning advanced the Works so far, as to be secure against their Shot—They are now going on with such expedition that in a little time I hope they will be compleat, and enable our Troops stationed there, to make a vigorous and

Obstinate stand—during the whole Cannonade, which was Incessant the last two nights, we were fortunate enough to lose but two men, One a Lieutenant by a Cannon Ball’s taking off his thigh, the other a private by the explosion of a shell which also slightly wounded four or five more.
Our taking possession of Dorchester Heights is only preparatory to taking Post on Nuke Hill and the points opposite the South end of Boston—It was absolutely necessary that they should be previously fortified in order to cover and command them—As soon as the Works on the former are finished and compleat, measures will be immediately adopted for Securing the latter and making them as strong and defensible as we can—their contiguity to the Enemy will make them of much Importance and of great service to us.
As Mortars are essential and Indispensably necessary for carrying on our operations & for the prosecution of our plans, I have applied to Two Furnaces to have some thirteen Inch ones cast with all expedition Immaginable, and am encouraged to hope from the Accounts I have had, that they will be able to do It—When they are done, and a proper supply of Powder Obtained, I flatter myself from the Posts we have just taken & are about to take, that It will be in our Power to force the Ministerial Troops to an attack, or to dispose of ’em in some way that will be of advantage to us—I think from these Posts they will be so galled and annoyed, that they must either give us Battle or quit their present possessions. I am resolved that nothing on my part shall be wanting to effect the one or the other.
It having been the General opinion that the Enemy wou’d attempt to dislodge our people from the Hills and force their works as soon as they were discovered, which probably might have brought on a General Engagement, It was thought advisable that the Honorable Council shou’d be applied to, to order in the Militia from the Neighbouring & Adjacent Towns—I wrote them on the Subject, which they most readily complied with, and in justice to the Militia, I cannot but Inform you, that they came in at the appointed Time, and manifested the greatest alertness and determined resolution, to have acted like men engaged in the cause of Freedom.
When the Enemy first discovered our Works in the morning, they seemed to be in great confusion, and from their movements

to have Intended an Attack. It is much to be wished, that it had been made—The event I think must have been fortunate, and nothing less than success and victory on our side, as our Officers and men appeared Impatient for the appeal, and to have possessed the most animated sentiments and determined resolution.
On Tuesday Evening a Considerable number of their Troops embarked on board of their Transports and fell down to the Castle, where part of ’em landed before dark; One or two of the Vessells got aground and were fired at by our people with a Feild peice but without any damage—What was the design of this embarkation and landing, I have not been able to learn; It wou’d seem as If they meant an Attack, for It is most probable that If they make one on our Works at Dorchester at this time, that they will first go to the Castle and come from thence—If such was their design, a violent Storm that night and which lasted till Eight OClock the next day, rendered the execution of It impracticable—It carried one or two of their Vessells ashore which have since got off.
In case the Ministerial Troops had made an Attempt to dislodge our Men from Dorchester Hills, and the Number detached upon the occasion had been so great as to have afforded a probability of a Successful attack’s being made upon Boston, on a Signal given from Roxbury for that purpose, agreable to a Settled and concerted plan, Four thousand chosen men who were held in readiness, were to have embarked at the Mouth of Cambridge River in Two divisions—The first under the Command of Brigadier General Sullivan—The Second under Brigadier General Greene, the whole to have been commanded by Major General Putnam—The First division was to land at the Powder House & gain possession of Beacon Hill & Mount Whoredom—The Second at Bartons point or a little South of It, and after securing that post, to Join the other division and Force the Enemies Gates and Works at the Neck for letting in the Roxbury Troops—Three floating Batteries were to have preceded and gone in Front of the other Boats, and kept up a heavy fire on that part of the Town where our men were to Land—How far our views wou’d have succeeded had an Opportunity Offered for attempting the execution, is impossible for me to say—Nothing less than experiment cou’d determine

with precision—The plan was thought to be well digested, and as far as I cou’d Judge from the cheerfulness and alacrity which distinguished the Officers & men who were to engage in the Enterprize, I had reasons to hope for a favourable & happy Issue.
The Militia which were ordered in from the Adjacent Towns, brought with them three days provision—they were only called upon to act under the Idea of an Attack’s being immediately made, and were all discharged this Afternoon.
I beg leave to remind Congress, that Three Major Generals are essential and necessary for this Army, and that by General Lee’s being called from hence to the command in Canada, the left division is without one—I hope they will fill up the vacancy by the appointment of another—General Thomas is the first Brigadier, stands fair in point of reputation and is esteemed a brave and good Officer. If he is promoted, there will be a vacancy in the Brigadier Generals which it will be necessary to supply by the appointment of some other Gentleman, that shall be agreable to Congress; But justice requires me to mention that William Thompson Esq. of the Rifle Regiment is the first Colonel in this department, and as far as I have had an opportunity of Judging, is a good Officer and a Man of courage: What I have said of these Two Gentlemen, I conceived to be my duty, at the same time acknowledging whatever promotions are made will be satisfactory to me.
March 9. Yesterday evening a Captain Irvine who escaped from Boston the night before with Six of his Crew, came to Head Quarters and gave the following Intelligence—“That our Bombardment and Cannonade caused a good deal of Surprize and alarm in Town, as many of the Soldiery said they never heard or thought we had Mortars or Shells: That several of the Officers acknowledged they were well and properly directed—That they made much distress and confusion—That the Cannon Shot for the greatest part went thro the Houses, and he was told, that one took of the Legs and Arms of Six men lying in the Barracks on the Neck—That a Soldier who came from the Lines there on Tuesday morning Informed him that 20 men had been wounded the night before—It was reported that others were also hurt, and one of the light Horse torn to peices by the explosion of a Shell—This was afterwards contradicted:

That early on Tuesday morning Adml Shuldham discovering the works our people were throwing up on Dorchester Heights, immediately sent an Express to General Howe to inform him, and that It was necessary they shou’d be attacked and dislodged from thence, or he wou’d be under the necessity of withdrawing the Ships from the Harbour, which were under his command: That preparations were directly made for that purpose as It was said, and from Twelve to Two OClock about 3,000 men embarked on board the Transports which fell down to the Castle with a design of Landing on that part of Dorchester next to It, and Attacking the works on the Heights at 5 OClock next morning: That Lord Piercy was appointed to command—That It was generally beleivd the attempt would have been made, had It not been for the violent Storm which happened that night as I have mentioned before—That he heard several of the Privates and one or two Serjeants say as they were embarking, that It wou’d be another Bunker Hill affair—He further Informs that the Army is preparing to leave Boston and that they will do It in a day or two—That the Transports necessary for their embarkation were getting ready with the utmost expedition—That there had been great movements & confusion among the Troops the night & day precedg his coming out, in hurrying down their Cannon, Artillery & other Stores to the wharffs with the utmost precipitation, and were putting em on board the Ships in such haste that no Account or Memorandum was taken of them—That most of the Cannon were removed from their works and embarked & embarkg. That he heard a woman say which he took to be an Officers wife, that she had seen men go under the ground at the lines on the neck without returning—That the Ship he commanded was taken up, places fitted & fitting for Officers to lodge, and Several Shot, Shells & Cannon already on board—That the Tories were to have the liberty of going where they please, If they can get Seamen to man the Vessells, of which there was a great scarcity—That on that account many Vessells cou’d not be carried away and wou’d be burnt—That many of the Inhabitants apprehended the Town would be destroy’d, And that It was generally thought their destination is Hallifax.[”]
The Account given by Captn Irvine as to the embarkation & their being about to leave the Town I beleive true, there are

other circumstances corroborating & It seems fully confirmed by a paper signed by four of the Select men of the Town, a copy of which I have the honor to Inclose you, which was brought out yesterday evening by a Flag and delivered to Colo. Learned by Major Bassett of the 10th Regiment who desired It might be delivered me as soon as possible—I advised with such of the General Officers upon the occasion as I cou’d be immediately Assemble, and we determined It right, as It was not addressed to me or any one else, nor authenticated by the signature of Genl Howe or any other act obliging him to a performance of the promise mentioned on his part, that I shou’d give it no Answer, at the same time that a Letter shou’d be returned as going from Colo. Learned signifying his having laid It before me with the reasons assigned for not answering It—a Copy of this is sent.
Tonight I shall have a Battery thrown up on Nuke Hill (Dorchester point) with a design of acting as circumstances may require—It being Judged advisable to prosecute our plans of Fortification as we Intended before this Information from the Select men came.
It being agreed on all hands, that there is no possibility of stopping them in case they determine to goe, I shall order lookouts to be kept upon all the Head Lands to discover their movements & course, and moreover direct Commodore Manly and his little Squadron to dog them as well for the same purpose, as for picking up any of their Vessels that may chance to depart their Convoy—From their loading with such precipitancy, It is presumable they’l not be in the best condition for Sea.
If the Ministerial Troops evacuate the Town and leave It standing, I have thoughts of taking measures for fortifying the Entrance into the Harbour, If it shall be thought proper and the situation of affairs will admit of It.
Notwithstanding the report from Boston that Hallifax is the place of their destination, I have no doubt, but that they are going to the Southward of this, and I apprehend to New York—many reasons lead to this opinion; It is in some measure corroborated, by their sending an Express Ship there which on Wednesday week got on shore & Bilged at Cape Cod—the dispatches if written, were destroy’d when she was boarded—she

had a parcel of Coal and about 4,000 Cannon Shot, Six Carriage Guns, a swivel or two & 3 Barrells of Powder: I shall hold the Riflemen and other parts of our Troops in readiness to march at a moments warning, and Govern my movements by the events that happen, or such orders as I may receive from Congress, which I beg may be ample and forwarded with all possible expedition.
On the 6 Instt a Ship bound from London with Stores for the Ministerial Army, consisting of Coal, Porter & Krout fell in with our Armed Vessels, four of them in Company & was carried into Portsmouth—she had had a long passage & of course brought us papers of a late date—The only Letters of Importance or the least Interesting that were found, I have Inclosed.
I beg leave to mention to Congress that Money is much wanted—The Militia from these Governments, engaged till the first of April are then to be paid, and If we march from hence, the expence will be very considerable, must be defrayed, and cannot be accomplished without It—The necessity of making the earliest remittance for these purposes, is too obvious for me to add more.
When I wrote that part of this Letter, which is antecedent to this date, I fully expected It wou’d have gone before now by Colo. Bull, not deeming it of sufficient Importance to send a Special messenger, but he deferred his return from time to time & never set of till to day—These reasons I hope will excuse the delay and be received as a proper apology for not transmitting It sooner. I have the honor to be with great respect Sir Your Most Hble Servt

Go: Washington

